DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-17 is pending and have been examined in this application. Claim 1 is amended, claims 2-17 are new.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims throughout recite limitations which are not specifically conveyed in the drawings or specification in such a way which fully describes what is being claimed. 

Claim 1 recites a first wireless communications interface and a second wireless communications interface (otherwise known as Bluetooth prior to amendment of the claims), however the specification and drawings do not support this first and second wireless (or Bluetooth) interface which is operatively connected to the temperature measuring device, where the temperature and water PH measured by the temperature measuring device is input to the first wireless communications interface and output by the first wireless communications device. It is also unclear what the “first wireless communications device” is in this context. While the specification supports the use of wireless communications (Bluetooth), the specification does not specifically go into detail to describe the operation of the wireless device which performs this function of taking aquarium temperature and water pH and outputting it to another first wireless communications device. Further, it is not described in the specification where two wireless (or Bluetooth) interfaces communicate with each other such that the first wireless communications interface outputs the water temperature and pH data to be received by the second wireless communications interface.

Claim 3 recites where the database includes output notifications when it determines that data entered for a new type of fish is generally compatible with, is incompatible with, or is usually compatible with existing fish in the aquarium. While the specification discusses outputting whether or not a fish is compatible for the aquarium (compatible or incompatible), or suggests the generation for suggested compatible species, the specification does not clearly recite that there is any output notification for “generally compatible” or “usually compatible” – and it is unclear what is the distinction between these two options. 

Claim 6 recites a touch panel display, but the drawings and specification do not specifically recite the display being a touch panel display.

Claim 8 recites that the data category includes tank size, water capacity, water type, type and number of fish, non-fish contents of the tank, however this is not disclosed in the specification or the drawings. It is also unclear what these “data categories” are, and when searching the specification the only recitation of categories appears to refer to what is shown in FIG 4 (elements 20-25), of which only water type and “tank data” are included. The other limitations are not specifically listed as categories in the setting menu and the specification does not refer to them as such. Further, there does not appear to be any recitation of water capacity and number of fish at all.

Claim 9 recites the data category for the non-fish contents of the tank include number and types of plants, and number and types of coral. This is similarly rejected to claim 8, whereby the “data category” is unclear, and when searching the specification the type and number of plants and coral does not appear to be one of the categories. While the database appears to receive information on coral or plant type, this is not specifically recited as a data category.

Claim 15 recites where the database includes output notifications when it determines that data entered for a new type of fish is generally compatible with, is incompatible with, or is usually compatible with existing fish in the aquarium. While the specification discusses outputting whether or not a fish is compatible for the aquarium (compatible or incompatible), or suggests the generation for suggested compatible species, the specification does not clearly recite that there is any output notification for “generally compatible” or “usually compatible” – and it is unclear what is the distinction between these two options.

Claim 16 recites where the database includes information about the non-fish contents of the tank including number and types of plants, and number and types of coral. However the amount of plants and coral does not appear to be described in the specification as an element which is included in the database. 

Examiner recommends applicant utilize language from the specification when amending the claims in order to provide the clearest understanding of the scope of the invention as disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims throughout are written in a generally narrative form, switching between element names such as “the fish” “types of fish” “each specific type of fish” making the claims generally indefinite and unclear.  

Claim 1 line 11 “the first wireless communications device” lacks antecedent basis. 
Claim 1 line 14 “the types of fish” lack antecedent basis.
Claim 1 line 14-15 “the appropriate temperature range” lacks antecedent basis.
Claim 1 line 15 “each specific type of fish” is unclear based on the language presented earlier, if each specific type of fish is related to the types of fish recited prior or other types of “specific” fish. Examiner suggests --each of the types of fish—which utilizes prior language. 
Claims 1 lines 16-17 “to scan data input” and “the scanned data” appear to be related but are confusing at least because “the scanned data” lacks antecedent basis. Examiner suggests this limitation be –to scan data via paper forms, the data having information related…--.
Claim 1 line 17 “the fish” lacks antecedent basis.
Claim 1 line 22 “aquarium temperature data and water PH data” is indefinite because it is unclear if this is the same or different temperature and water PH data from what is recited prior. 
Claim 1 line 26 “the proper temperature measurement” lacks antecedent basis.
Claim 1 lines 28-29 “the water temperature” lacks antecedent basis. 
Claim 1 line 30-31 “the aquarium can be monitored externally without probes inserted into the aquarium or externally attached to the aquarium” is indefinite because it is unclear if this limitation is statin that the aquarium can be monitored externally without probes or without being externally attached to the aquarium, or if this limitation indicates that the aquarium can be monitored, externally without probes, or externally attached to the aquarium” As best understood, this limitation appears to be re-reciting the limitation at the beginning of the claim where the aquarium is monitored “without probes in the aquarium or monitoring devices attached to the aquarium”.

Claim 3 line 2 “a plurality of fish types” is indefinite, since it is unclear if this is the same or different fish types which were recited prior.
Claim 3 line 5 “the existing fish in the aquarium” lacks antecedent basis.

Claim 8 line 2 “the data categories” lack antecedent basis. 
Claim 8 line 3 “the tank” lacks antecedent basis since only a “tank size” has been recited.

Claim 9 “the data category” lacks antecedent basis.

Claim 12 “IRT” is an acronym and should be spelled out at least once in the claims before the acronym is used.
Claim 12 line 2 “the aquarium water” lacks antecedent basis.
Claim 12 line 3 “the color image data” lacks antecedent basis.

Claim 13 line 3 “the temperature data” lacks antecedent basis.

Claim 14 line 2 “the color values” lack antecedent basis.
Claim 14 “the colors” lack antecedent basis.

Claim 15 line 4 “the existing levels” lack antecedent basis.

Claim 16 line 2 “the non-fish contents” and “the tank” lack antecedent basis. 
Claim 16 line 3 “the number and types of plants” lack antecedent basis. 

Claim 17 line 2 “from one location to another” is indefinite and should be –from a first location to a second location—or something similar. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647